UNITED STATES COURT OF APPEALS
                                            Tenth Circuit
                                 Byron White United States Courthouse
                                          1823 Stout Street
                                       Denver, Colorado 80294
                                           (303) 844-3157

Patrick Fisher                                                                        Elisabeth A. Shumaker
Clerk                                                                                 Chief Deputy Clerk



                                                   4/28/06



          TO: ALL RECIPIENTS OF THE CAPTIONED ORDER AND JUDGMENT

          RE:    95-5124, Brown v. Tulsa County Board of Commissioners
                 April 18, 1996 by Judge Seymour



                 Please be advised of the following correction to the captioned decision:

                 Page 3, item 2, the word “if” has been corrected to the word “is”. Please make this
          correction to your copy.



                                                                  Very truly yours,

                                                                  Patrick Fisher,
                                                                  Clerk

                                                                  By:

                                                                  Barbara Schermerhorn
                                                                  Deputy Clerk
                    UNITED STATES COURT OF APPEALS
Filed 4/18/96
                                     TENTH CIRCUIT



 JERRY LEWIS BROWN,

           Plaintiff-Appellant,

 v.                                                                 No. 95-5124
                                                              (D.C. No. 94-C-1105-B)
 TULSA COUNTY BOARD OF                                              (N.D. Okla.)
 COMMISSIONERS, TULSA COUNTY,
 and THE CITY OF TULSA,

           Defendant-Appellees.




                              ORDER AND JUDGMENT*


Before SEYMOUR, Chief Judge, McKAY and LUCERO, Circuit Judges.


       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of this

appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The cause is therefore ordered

submitted without oral argument.




       *
        This order and judgment is not binding precedent, except under the doctrines of law of
the case, res judicata, and collateral estoppel. The court generally disfavors the citation of orders
and judgments; nevertheless, an order and judgment may be cited under the terms and conditions
10th Cir. R. 36.3.
       Mr. Jerry Lewis Brown filed this pro se action under 42 U.S.C. § 1983, alleging

the Tulsa County Board of County Commissioners, Tulsa County, and the City of Tulsa

deprived him of his statutory right to a competency hearing prior to the initiation of

criminal procedures against him. See Okla. Stat. Tit. 22, §§ 1175 et seq. The district

court granted the City’s motion to dismiss because Mr. Brown failed to respond, and

dismissed the action against the Board of County Commissioners and Tulsa County for

lack of service. Mr. Browns appeals.

       This matter is before the court on appellant’s motion for leave to proceed on

appeal without prepayment of costs or fees.

       In order to succeed on his motion, an appellant must show both:

       1.     A financial inability to pay the required filing fees and

       2.     The existence of a nonfrivolous argument on the law and facts in

       support of the issues raised on appeal.

See 28 U.S.C. § 1915(a); Coppedge v. United States, 369 U.S. 438 (1962); Ragan v. Cox,

305 F.2d 58 (10th Cir. 1962).

       We conclude that appellant can make no rational argument on the law or facts in

support of the issues raised on appeal, as required by paragraph two above. therefore, the

motion for leave to proceed on appeal without prepayment of costs or fees is denied.

       It is further ordered as follows:

       1.     The filing fee is waived;




                                              -3-
2.   The judgment of the district court is AFFIRMED; and

3.   The mandate shall issue forthwith.


                                          ENTERED FOR THE COURT


                                          Stephanie K. Seymour
                                          Chief Judge




                                                                 -4-